Response to Amendments 
-  Claims 1-20 are pending 
-  Claims 1-6 and 8-20 are rejected.
– Claim 7 is objected to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2,  6, 8-9, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Resch et al. (Pub. No.: US 2018/0097881 A1) in view of GAWAD et al. (Pub. No.: US 2019/0132388 A1).
As per claim 1, Resch discloses: a method comprising: -	creating, by a computing device, a bucket template in a dispersed storage network (DSN) based on a first request (Resch; par. [0078, 0080], wherein the generating of vault template can be creating of the bucket template as claimed and the first request can be the manager input), the bucket template including at least a first bucket parameter and at least one allowed value for the first bucket parameter (Resch; Fig 11A, , par. [0079], wherein one or more of the plurality of fields and the corresponding values for these fields can be the bucket parameter and the allowed value as claimed); -	receiving, by the computing device, a second request to create a bucket in the DSN, the second request including at least a first value for the first bucket parameter (Resch; Fig 11B step 450, par. [0082], wherein the vault provisioning request can be the second request as claimed and the vault name included within the request can be first value for the first bucket parameter as claimed); and -	creating, by the computing device, the bucket based on the first value for the first bucket parameter in the second request and the at least one allowed value for the first bucket parameter in the bucket template (Resch; Fig 11B step 454-456, par. [0083], wherein the processing module retrieves a vault template of the plurality of all templates, where the vault template is associated with the vault template name and the processing module generates a new vault using the vault template to include assigning the vault name to the new vault). Resch does not explicitly disclose: the first request is a request to create the bucket template and the first request includes the at least one allowed value for the first bucket parameter. However, generating a template in response to a request including at least one value to be used/included within the template is well known in the art. For example, Gawad discloses  the first request is a request to create the bucket template and the first request includes the at least one allowed value for the first bucket parameter (Gawad; Fig 5A, par. [0036-0037, 0064-0065], wherein a request for creating a template is received and such request includes values including template identifier and/or one or more objects definitions that are to be included in the template). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Resch with Gawad teaching because this would have provided a way to improve a network deployment process (see Gawad paragraph 0003). 


 the creating the bucket comprises: determining, by the computing device, that the first value is one of the at least one allowed value for the first bucket parameter (Resch; Fig 11B step 454, par. [0080], wherein the matching between template name entry of the vault template to the template name received in the vault provisioning request can be the process of determining that the first value is one of the at least one allowed value as claimed); and in response to determining that the first value is one of the at least one allowed value for the first bucket parameter, the computing device setting the first bucket parameter to the first value (Resch; Fig 11B step 454, par. [0080-0081], wherein the generating of the new vault using the vault template by signing the vault name can be the setting step as claimed).

As per claim 6, claim 1 is incorporated and Gawad discloses the first request and the second request are received via application programming interface calls (Gawad, paragraph 0026, 0044) 


As per claim 8, Resch discloses: a computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: -	create a bucket template in a dispersed storage network (DSN) (Resch; par. [0078], wherein the generating of vault template can be creating of the bucket template as claimed), the bucket template including at least a first bucket parameter and at least one allowed value for the first bucket parameter (Resch; Fig 11A, par. [0079], wherein one or more of the plurality of fields and the corresponding values for these fields can be the bucket parameter and the allowed value as claimed); -	receive a first request to create a bucket in the DSN (Resch; Fig 11B step 450, par. [0082], ;-	create the bucket in the DSN based on the first request and the bucket template (Resch; Fig 11B step 454-456, par. [0083], wherein the processing module retrieves a vault template of the plurality of all templates, where the vault template is associated with the vault template name and the processing module generates a new vault using the vault template to include assigning the vault name to the new vault); -	receive a second request to modify the bucket in the DSN, the second request including at least a first value for the first bucket parameter (Resch; par. [0078], wherein the DSTN managing unit 18 generates a plurality of vault templates 430 based on one or more of a previous vault. As a specific example, the DSTN managing unit 18 updates a previous vault template based on the DSN network configuration information to produce a first vault template); and modify the bucket based on the first value for the first bucket parameter in the second request and the at least one allowed value for the first bucket parameter in the bucket template(Resch; par. [0078], wherein the DSTN managing unit 18 generates a plurality of vault templates 430 based on one or more of a previous vault. As a specific example, the DSTN managing unit 18 updates a previous vault template based on the DSN network configuration information to produce a first vault template);

Claim 9, 13-15 and 19 are rejected under the same rationale as claim 1-2, 6 and 8.  

Claims 3-5,  10-12, 16-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Resch et al. (Pub. No.: US 2018/0097881 A1) in view of GAWAD et al. (Pub. No.: US 2019/0132388 A1) and Enz et al. (Pub. No.: US 2020/0081640 A1).
a value for the first bucket parameter is received in the first request (Gawad; Fig 5A, par. [0036-0037, 0064-0065], wherein a request for creating a template is received and such request includes values including template identifier and/or one or more objects definitions that are to be included in the template).  Resch does not explicitly disclose the bucket template further includes a default value for the first bucket parameter. However, including a default value for a parameter (such as template name) is well known in the art. For example, Enz discloses  the bucket template further includes a default value for the first bucket parameter (Enz; par. [0063], wherein default parameters (values) are used (default template) when name does not map to a storage template). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Resch and Gawad with Enz teaching because this would have provided a way to simplify the process of using and applying templates by having a default template that can be used as a base for templates by having default values. 

As per claim 4, claim 3 is incorporated and Resch and Gawad in view of Enz further the creating the bucket comprises: determining, by the computing device, that the first value is not one of the at least one allowed value for the first bucket parameter; and in response to determining that the first value is not one of the at least one allowed value for the first bucket parameter, the computing device setting the first bucket parameter to the default value (Enz; par. [0063], wherein default parameters (values) are used (default template) when name does not map to a storage template).

As per claim 5, claim 4 is incorporated and Resch and Gawad in view of Enz do not explicitly disclose in response to determining that the first value is not one of the at least one allowed value for the first bucket parameter, the computing device returning an error. However, generating an error in response to invalid (not allowed) value is well known in the art. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Resch and Enz so that an error is returned when template name in the request does not match the template names stored because this would allow the user to be aware of the occurrence of the mismatch. 

As per claim 20, claim 14 is incorporated and Resch discloses the bucket template further includes a second bucket parameter and a value for the second bucket parameter (Resch; Fig 11A, par. [0079], wherein one or more of the plurality of fields and the corresponding values for these fields can be the second bucket parameter and the allowed value as claimed). Resch does not explicitly disclose: the creating the bucket comprises: determining, by the computing device, that the second request does not include a value for the second bucket parameter; and in response to determining that the second request does not include the value for the second bucket parameter, the computing device setting the second bucket parameter to the default value for the second bucket parameter. However, including a default value for a parameter (such as template name) is well known in the art. For example,   Enz discloses  the creating the bucket comprises: determining, by the computing device, that the second request does not include a value for the second bucket parameter; and in response to determining that the second request does not include the value for the second bucket parameter, the computing device setting the second bucket parameter to the default value for the second bucket parameter (Enz; par. [0063], wherein default parameters (values) are used (default template) when name does not map to a storage template). 


Claim 10-12 and 16-18 are rejected under the same rationale as claims 3-5.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments on 06/18/20021 have been considered but are moot in light of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454